DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 16 December 2021 and 07 January 2021 is being considered by the examiner.
3.	Claims 1-17, 19-20 and 30 are pending. 
4.	Figures 1 and 2 are directly related to the claimed invention.

    PNG
    media_image1.png
    422
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    642
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 7, 9, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “latest” in claim 9 is a relative term which renders the claim indefinite. The term “latest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3, 9 and 12 recites the limitation “wherein the downlink control signal is a latest downlink control signaling received by the terminal device.” The term “latest” is vague and unclear.  It is not clear what is “latest” compare to.
Regarding claims 4, 17 and 20 recites the limitation “wherein the second time-domain resource is a latest available time-domain resource with an undetermined transmission direction after the first HARQ-ACK feedback time,”.  It is not clear what is meant by “a latest available time-domain resource with an undetermined transmission direction after the first HARQ-ACK feedback time”.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 8-12, 14-16 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US 2020/0374048 A1).
	Regarding claims 1, 10, 15 and 30, Lei et al. disclose a method for determining a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback time, applied to a terminal device (HARQ-ACK Feedback Timing for SPS PDSCH”, see Tile, comprising:
	receiving a downlink control signaling, wherein the downlink control signaling carries a HARQ-ACK feedback time parameter, and the downlink control signaling is used to activate a downlink semi-persistent scheduling configuration ([0032]: “In order for a base unit (e.g., a gNB) to communicate HARQ-ACK feedback timing to a remote unit (e.g., to a UE) for SPS PDSCH transmissions in a 5G wireless communication system, the base unit sends a RRC signal to the remote unit.  In certain embodiments, this RRC signal is used to configure the SPS transmission (e.g., a SPS activation signal).  The remote unit uses information in the RRC signal to determine the HARQ-ACK feedback timing for SPS PDSCH.”);
	receiving semi-persistent scheduling data in downlink transmission on a first time-domain resource; and
	determining the HARQ-ACK feedback time of the semi-persistent scheduling data in the downlink transmission, based on the HARQ-ACK feedback time parameter and the first time-domain resource. 
	([0004]: “SPS (semi-persistent scheduling) is specified for PDSCH transmission and PUSCH transmission. SPS saves scheduling signaling overhead for periodic service, e.g., VoIP.  The SPS periodicity is configured by RRC signaling and one L1 signaling is used to activate the SPS transmission and to provide information such as MCS, frequency resource allocation, PUCCH resource indication for HARQ-ACK transmission, etc.  After the activation of SPS transmission, SPS PDSCH or SPS PUSCH can be transmitted periodically without associated PDCCH transmission.”  See figure 7.

    PNG
    media_image3.png
    505
    1099
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    608
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    653
    556
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    305
    775
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    430
    692
    media_image7.png
    Greyscale

Regarding claims 2, 11 and 16, Lei et al. disclose wherein the HARQ-ACK feedback time parameter comprises a feedback time interval or a feedback time interval range.
	([0050]: “the processor 305 controls the receiver 335 to receive a radio resource control (“RRC”) signal from a base station, such as the gNB210.  Additionally, the processor 305 uses the received RRC signal to determine a feedback timing for semi-persistent scheduling (“SPS”) physical downlink shared channel (“PDSCH”) transmission.  As used herein, a “feedback timing” refers to an indication of where HARQ-ACK feedback is to be located in the time domain.  For example, the feedback timing may indicate a slot on which the UE apparatus 300 is to transmit its HARQ-ACK feedback for the SPS PDSCH transmission.”)

	Regarding claims 8 and 14, Lei et al. teach wherein at least one of the first time-domain resource or the HARQ-ACK feedback time of the semi-persistent scheduling data in the downlink transmission is represented by a frame, a subframe, a slot or a symbol.
	([0050]: “For example, the feedback timing may indicate a slot on which the UE apparatus 300 is to transmit its HARQ-ACK feedback for the SPS PDSCH transmission.”)”

Regarding claims 9 and 12, Lei et al. teach wherein the downlink control signaling is a latest downlink control signaling received by the terminal device.  (See step 2, “HARQ-ACK timing indication 715”, figure 7).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 13, 3-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2020/0374048 A1).
	Regarding claim 13, Lei et al. teach storing the HARQ-ACK feedback time parameter in the downlink control signaling (DAI).  It is well known the in conventional systems, when HARQ-ACK information is carried through a PUSCH under a TDD configuration, if the PUSCH carrying the HARQ-ACK information is scheduled through a Physical Downlink Control Channel (PDCCH), then the PDCCH includes an Uplink 
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure a field for storing the HARQ-ACK feedback time parameter in the downlink signaling is the same as a field for storing a HARQ-ACK feedback time parameter in dynamic scheduling in the downlink control signaling; or a field for storing the HARQ-ACK feedback time parameter in the downlink control signaling is a newly added field.

	Regarding claims 3-7 and 16-20, Lei et al. disclose determining a first HARQ-ACK feedback time based on the feedback time interval and the first time-domain resource; and determining a second time-domain resource as the HARQ-ACK feedback time (see figure 6.  Although Lei et al. fails to disclose when a time-domain resource format of the first HARQ-ACK feedback time conflicts with a time domain resource format indicated by a semi-static or dynamic uplink and downlink configuration, the features above are common means in the art.  Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure HARQ-ACK feedback time as recited in claims 3-7 and 16-20.

11.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
Yang et al. (US 2013/0242923 A1) disclose: a method for selecting one uplink control channel resource corresponding to a plurality of HARQ-ACKs, from a plurality of uplink control channel resources and transmitting a bit value corresponding to the plurality of HARQ-ACKs, by using the selected uplink control channel resource.

    PNG
    media_image8.png
    683
    519
    media_image8.png
    Greyscale

	Yang et al. (US 2014/0192688 A1) [0008] “The downlink signals requiring HARQ/ACK response may include a physical downlink shared channel (PDSCH) signal and a physical downlink control channel (PDCCH) signal indicating semi-persistent scheduling (SPS) release.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412